SteeNhageN,
.dissenting: The facts are insufficient, in my opinion, to enable the Board to determine that the forfeiture of the $3,000 is an ordinary and necessary expense of carrying on the petitioner’s business, as claimed. The Commissioner has officially determined that it was not and without knowing more about the deposit, the rules, the “ guarantee,” the violation, and the forfeiture, it seems to me that the Board can not say that the Commissioner was wrong-
Morris, Phillips, and McMahoN agree with the above dissent.